Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 8 recite “analyzing, using the processor, the graph data to extract graph property data representing properties of the graph-under-analysis” and “based at least in part on a result of analyzing the graph property data, selecting one or more embedding techniques.” The analyzing and selecting limitations noted above encompass steps that can reasonably and practicably be performed in the human mind (e.g., look at a graph and mentally determine graph properties, mentally select an embedding technique based on the graph properties). Accordingly, the claims recite a mental process under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “receiving, user a processor, graph data representing the graph-under-analysis, wherein the graph-under-analysis represents a network” and “wherein at least one of the one or more embedding techniques is configured to transform the graph data to a graph embedding that is used by a task algorithm to perform a task.” The receiving limitation is a mere data gathering step, and therefore insignificant pre-solution activity. The wherein limitation merely describes what the selected embedding technique will used for, 
At step 2B, the receiving limitation is well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Accordingly, considered individually and as a whole, the claims are directed to an abstract idea without significantly more.
Claims 3, 4, 7, 10, 11, and 14 are directed to the same abstract idea as claims 1 and 8 from which they depend. The claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khorasgani et al. (US Pub. 20200387135) in view of Tagami (US Pub. 20180129710).
Referring to claim 1, Khorasgani discloses a computer-implemented method for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer-implemented method comprising: 

analyzing, using the processor, the graph data to extract graph property data representing properties of the graph-under-analysis [pars. 40 and 56; a set of features (i.e., properties) is extracted for each community representing component measurements and relationships]; and 
wherein at least one of the one or more embedding techniques is configured to transform the graph data to a graph embedding that is used by a task algorithm to perform a task [par. 56; the set of features is used to map data structures from the graph to vector space (i.e., perform graph embedding); the graph embeddings are used to learn a diagnosis model and identify nodes as being normal or faulty].
	Khorasgani does not appear to explicitly disclose based at least in part on a result of analyzing the graph property data, selecting one or more embedding techniques.
	However, Tagami discloses based at least in part on a result of analyzing the graph property data, selecting one or more embedding techniques [pars. 31, 35, and 54-57; features are extracted from target data, classified into clusters, an embedding matrix is selected based on the classified features, and then the classified features are converted into an embedding vector].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph embedding taught by Khorasgani so that the mapping is performed based on features as taught by Tagami. The motivation for doing so would have been to facilitate searching based on features [Tagami, par. 49].
Referring to claim 2, Khorasgani discloses wherein: analyzing the graph data comprises computing spectrum data of the graph-under-analysis; and at least some of the graph property data is derived from the spectrum data of the graph-under-analysis [par. 40; spectral clustering is used to detect the communities associated with the set of features].
Referring to claim 3, Tagami discloses wherein analyzing the graph property data comprises applying a set of embedding technique selection rules to the graph property data [par. 39; the converting is performed using conversion rules].
Referring to claim 4, Tagami discloses wherein: the set of embedding technique selection rules includes comparing the graph property data to stored graph property data; the stored graph property data is associated with stored graph embedding techniques; and selecting the one or more embedding techniques is further based at least in part on a result of using the set of embedding technique selection rules to compare the graph property data to the stored graph property data [pars. 39, 54-57, and 83-86; the converting is performed on the features based on the classification of the features, where the classification is determined based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 5, Tagami discloses wherein analyzing the graph property data comprises applying the graph property data to a machine learning model [pars. 83-86; the features are classified by a learning process].
Referring to claim 6, Tagami discloses wherein the machine learning model determines a level of similarity between the graph property data and stored graph property data [pars. 83-86; the features are classified by the learning process based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 7, Khorasgani discloses analyzing the graph property data to determine a set of task options; receiving a selected task, wherein the selected task is one of the task options; receiving parameters of the selected task [par. 56; note the diagnosis model (i.e., set of task options) and the identification of nodes as being normal or faulty (i.e., parameters)]. Tagami discloses receiving an instruction to apply a first one of the one or more embedding techniques to the graph data [pars. 31, 35, and 54-57; note the selection of the embedding matrix].
Referring to claim 8, see at least the rejection for claim 1. Khorasgani further discloses a computer system for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer system comprising: a memory; and a processor communicatively coupled to the memory and configured to perform the claimed operations [fig. 7, computing device 705, memory 715, processor 710].
	Referring to claim 9, see the rejection for claim 2.
	Referring to claim 10, see the rejection for claim 3.
	Referring to claim 11, see the rejection for claim 4.
	Referring to claim 12, see the rejection for claim 5.
	Referring to claim 13, see the rejection for claim 6.
	Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejections for claims 1 and 2. Khorasgani further discloses a computer program product for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer program product comprising a computer readable program stored on a computer readable storage medium, wherein the computer readable program, when executed on a processor system, causes the processor system to perform the claimed operations [fig. 7; par. 71; note computing device 705, memory 715, processor 710, and computer-executable instructions].
	Referring to claim 16, see the rejection for claim 3.
	Referring to claim 17, see the rejection for claim 4.
	Referring to claim 18, see the rejection for claim 5.
	Referring to claim 19, see the rejection for claim 6.
	Referring to claim 20, see the rejection for claim 7.

Conclusion

De Bie et al. (US Pub. 20200210858) discloses mapping nodes of a network to embeddings.
Arvela (US Pub. 20210397790) discloses converting graphs into vector format using a trained model.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157